            Case 1:19-cv-08694-VM Document 51 Filed 07/13/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x
DONALD J. TRUMP,                                                        :

                                            Plaintiff,                 : CASE NO. 1:19-cv-08694(VM)

                 v.                                                    : NOTICE OF APPEARANCE

CYRUS R. VANCE, JR., in his official capacity                          :
as District Attorney of the County of New York;
                                                                       :
and
                                                                       :
MAZARS USA, LLP,
                             Defendants.
----------------------------------------------------------------------- x

             PLEASE TAKE NOTICE that Peter J. Larkin of Wilson Elser Moskowitz Edelman &

Dicker, LLP (“Wilson Elser”) hereby makes an appearance as counsel of record on behalf of

Defendant Mazars USA, LLP and requests that he be served with all future pleadings and

submissions to the Court.



Dated: White Plains, New York
       July 13, 2020

                                                              Respectfully submitted,

                                                              WILSON ELSER MOSKOWITZ
                                                              EDELMAN & DICKER LLP



                                                     By: /s/ Peter J. Larkin
                                                        Peter J. Larkin
                                                        1133 Westchester Avenue
                                                        White Plains, NY 10604
                                                         (914) 872-7847
                                                        peter.larkin@wilsonelser.com
                                                       Attorneys for Defendant
                                                        Mazars USA, LLP
